DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 9-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.
Yu et al. discloses a heat dissipation module configured to dissipate heat generated by at least one heating element, the heat dissipation module comprising at least one first heat pipe 12, at least one second heat pipe 11, and a heat dissipation fin assembly, wherein the at least one first heat pipe 12 has a first section and a second section (see the Fig. below, which is part of Fig. 3 of Yu et al.), and the first section is connected to the at least one heating element [0015]; the at least one second heat pipe 11 has a third section 110 and a fourth section 112, the third section is connected to the at least one heating element [0015], and a length of the at least one first heat pipe 12 is less than a length of the at least one second heat pipe 11, and the heat dissipation fin assembly comprises a plurality of fins.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that
the module could be designed so the first and second heat pipes would be arranged to pass through the fins at the bottom of the fin assembly since the module would still carry out its intended tasks with the arrangement.  It would also have been obvious to one having ordinary skill in the art at the time the invention was made that the length of the first heat pipe 12 could be modified to be shorter so that the 

    PNG
    media_image1.png
    258
    405
    media_image1.png
    Greyscale

Regarding claim 11, Yu et al. discloses a heat dissipation module comprises the recited structural limitations (as stated above), and it would have been obvious to one having ordinary skill in the art at the time the invention was made that the module could be used on a heat generating portion of a projection device.  Regarding claims 12 and 13, the lengths of the pipes would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary .
Allowable Subject Matter
4.	Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Hikichi et al., Lai, and Tichigi et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DAVIS D HWU/Primary Examiner, Art Unit 3763